Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8,10 and 11, drawn to methods of making an aniline-free or aniline-free and N-methylaniline free leuco indigo solution,
Group II, claims 9,18 and 19, drawn to stable leuco indigo solution,
Group III, claims 12 and 13, drawn to integrated apparatus,
Group IV, claims 14 and 15, drawn to methods of making an aniline-free or aniline-free and N-methylaniline free leuco indigo solution with a specific device

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The claims lack unity of invention because even though the inventions of these groups require the technical feature of the stable leuco indigo solution, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schmidt (WO 2004/024826). See rejection below for outline of the specific teachings.
During a telephone conversation with Randall Jackson on 4/28/2022 a provisional election was made with traverse to prosecute the invention of Group II claims 9,18 and 19  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 and 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,18 and 19 are rejected under 35 U.S.C. 103 as obvious over Schmidt (WO 2004/024826). 
Schmidt teaches highly pure leuco indigo salt solutions comprising at least two alkali metal hydroxides with less than 200 ppm aromatic amines including aniline and N-methylaniline and having concentrations of up to 55% by weight leuco indigo are known and effectively used for oxidizing into indigo or directly for dyeing (lines 34-53). Schmidt teaches purifying leuco indigo by extraction with water immiscible solvents (lines 57-74).Schmidt teaches using sodium and potassium hydroxides to make the salt (lines 81-85) and demonstrates an example with no N-methylaniline (lines 102-103). Repetition of the extraction continues to lower the aniline value (lines 83-98). Schmidt teaches aqueous leuco indigo solutions with no detectable aniline or -methylaniline (lines 104-106).
Schmidt does not teach the claimed concentration of leuco indigo and content of aniline or N-methyl aniline in a single example with the stability measure at 23 or 60 degrees C and the ratios of sodium to potassium in the salt but these values can be arrived at by selecting from the broader teachings of Schmidt.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Schmidt to arrive at sodium and potassium mixed salt solutions of the claimed concentration of leuco indigo and ratio of salts at the claimed stability values as Schmidt teaches it is desirable to produce aqueous leuco indigo solutions of concentrations up to 55% containing a mixture of at least two salts for which sodium and potassium are exemplified wherein the solutions have less than 200 ppm aniline or N-methyl aniline with no detectable levels (free of) these compounds exemplified. It is noted than less than 200 ppm include a value of 0 ppm which meets the claimed limitation of 0. Schmidt demonstrates that repeated extraction further reduce the amount of aniline or N-methyl aniline and achieving solutions free of these compounds is possible. 
Regarding the stability at 23 or 60 degrees C, the solutions of Schmidt contain the same leuco indigo concentrations, are free of aniline and N-methylaniline and contain water and therefore would also be expected to be stable at the claimed temperatures as the contaminants have been removed and the solutions comprise the same components. The purpose of Schmidt is to produce the same concentration aqueous solutions of leuco indigo and remove as much aniline and N-methylaniline as possible with repeated extractions further decreasing the contaminant concentration. Schmidt demonstrates the ability to completely remove all contaminants to be free of aniline and N-methylaniline. 
Regarding the ratio of sodium to potassium, Schmidt teaches broadly any mixture of alkali metal salts and exemplifies 24g NaOH=0.60mol ( 24g/39.997g/mol) and 22g KOH=0.39 mol (22g KOH /56.1056 g/mol) to achieve a 1.53:1 ratio).  Optimizing to the claimed ratio would only require routine skill in the art as Schmidt teaches any ratio is effective and exemplifies 1.53:1. Applicant has not demonstrated the criticality of the sodium: potassium ratio so using any mixture would be obvious absent a showing of unexpected results. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is US 5,536,842.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761